Name: 2007/556/EC: Commission Decision of 1 August 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community (notified under document number C(2007) 3696) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  Europe;  health;  international trade
 Date Published: 2007-08-14

 14.8.2007 EN Official Journal of the European Union L 212/10 COMMISSION DECISION of 1 August 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community (notified under document number C(2007) 3696) (Text with EEA relevance) (2007/556/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (3), and in particular Article 63(3) thereof, Whereas: (1) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (4) lays down certain protection measures to be applied in order to prevent the spread of that disease, including the establishment of areas A and B following a suspected or confirmed outbreak of the disease. (2) Following an outbreak of highly pathogenic avian influenza of H5N1 subtype in the Czech Republic the Commission has adopted Decision 2007/434/EC of 21 June 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5 in poultry in the Czech Republic (5). (3) In the following days the Commission has adopted Decision 2007/454/EC of 29 June 2007 concerning protection measures in relation to highly pathogenic avian influenza of subtype H5N1 in poultry in the Community (6) to confirm the interim protective measures provided for in Decision 2007/434/EC as regards areas A and B in the Czech Republic and the duration of that regionalisation. (4) Following an outbreak of highly pathogenic avian influenza of H5N1 subtype in Germany the Commission has adopted Decision 2007/483/EC of 9 July 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5 in poultry in Germany (7). (5) By Commission Decision 2007/496/EC of 13 July amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community (8) the interim protective measures provided for in Decision 2007/483/EC as regards areas A and B in Germany were confirmed. In addition, the delineation of the restricted areas and the duration of the measures applied by the Czech Republic were modified to take into account a change in the epidemiological situation in that Member State. (6) On 12 July 2007 the Czech Republic has reported the confirmation of two further outbreaks in poultry holdings located within area A which requires the application of the protection measures as regards the Czech Republic to be prolonged. Moreover, for reasons of clarity of Community legislation it appears appropriate to list areas under restriction in area A in that Member State in an alphabetical order without distinguishing between the protection and the surveillance zones. (7) Decision 2006/415/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/415/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 August 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33); corrected version (OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 10, 14.1.2006, p. 16. (4) OJ L 164, 16.6.2006, p. 51. Decision as last amended by Decision 2007/496/EC (OJ L 184, 14.7.2007, p. 29). (5) OJ L 161, 22.6.2007, p. 70. (6) OJ L 172, 30.6.2007, p. 87. (7) OJ L 180, 10.7.2007, p. 43. (8) OJ L 184, 14.7.2007, p. 29. ANNEX ANNEX PART A Area A as established in accordance with Article 4(2): ISO Country Code Member State Area A Date until applicable Article 4(4) (b)(iii) Code (if available) Name CZ CZECH REPUBLIC BENÃ TKY BÃ STOVICE BOHUÃ OVICE BOROVNICE BOÃ Ã N BRANDÃ S NAD ORLICÃ  BUÃ INA CEREKVICE NAD LOUÃ NOU Ã ERMNÃ  NAD ORLICÃ  Ã ESKÃ  TÃ EBOVÃ  Ã ESKÃ  HEÃ MANICE Ã ESKÃ  LIBCHAVY (partly) CHLENY CHOCEÃ  CHOTOVICE Ã ISTÃ  (partly) DOBÃ Ã KOV DOLNÃ  Ã JEZD (partly) DÃ ½BÃ NOV HORKY HORNÃ  JELENÃ  (partly) HRÃ DEK HRUÃ OVÃ  JAVORNÃ K JEHNÃ DÃ  KOLDÃ N KOSOÃ Ã N KOSTELECKÃ  HORKY KRCHLEBY LEÃ TINA LHOTY U PODÃ TEJNA LIBCHAVY (partly) LIBECINA LITOMYÃ L MAKOV MORAÃ ICE MOSTEK NASAVRKY NÃ MÃ ICE NOVÃ  SÃ DLA NOVÃ  HRADY ORLICKÃ  PODHÃ ®Ã Ã  OSÃ K OUCMANICE PLCHOVICE PODLESÃ  POLOM PÃ Ã LUKA PÃ Ã VRAT PRORUBY PUSTINA RADHOÃ Ã ¤ Ã EPNÃ KY (partly) Ã ETOVÃ  Ã ETÃ ®VKA Ã Ã DKÃ  SEÃ  SEDLIÃ TÃ  SKOÃ ENICE SLATINA SLOUPNICE SOPOTNICE (partly) SRUBY STRAKOV SUCHÃ  LHOTA SUDISLAV NAD ORLICÃ  SUDSLAVA SVATÃ  JIÃ Ã  TISOVÃ  TRÃ ½EK TÃ NIÃ Ã ¤KO Ã JEZD U CHOCNÃ  Ã JEZDEC Ã STÃ  NAD ORLICÃ  (partly) VELKÃ  SKROVNICE VIDLATÃ  SEÃ  VLÃ KOV VODÃ RADY VRACLAV VRAÃ OVICE-ORLOV VYSOKÃ  MÃ TO ZÃ DOLÃ  ZÃ LÃ Ã  ZÃ MRSK ZÃ Ã ECKÃ  LHOTA 14.8.2007 DE GERMANY The communes of: ALLENDORF ARNSGEREUTH BAD BLANKENBURG BECHSTEDT CURSDORF DEESBACH DÃ SCHNITZ GRÃ FENTHAL LICHTE LICHTENHAIN MARKTGÃ LITZ MELLENBACH-GLASBACH MEURA OBERHAIN OBERWEISSBACH PIESAU PROBSTZELLA REICHMANNSDORF ROHRBACH SAALFELD SAALFELDER HÃ HE SCHMIEDEFELD SCHWARZBURG SITZENDORF UNTERWEIÃ BACH WITTGENDORF 6.8.2007 PART B Area B as established in accordance with Article 4(2): ISO Country Code Member State Area B Date until applicable Article 4(4) (b)(iii) Code (if available) Name CZ CZECH REPUBLIC 00053 PARDUBICKY KRAJ: OKRES : Chrudim, Pardubice Svitavy Ã stÃ ­ nad OrlicÃ ­ 14.8.2007 00052 KRALOVEHRADECKY KRAJ: OKRES : Hradec KrÃ ¡lovÃ © Rychnov nad KnÃ Ã ¾nou DE GERMANY DRÃ BISCHAU KAULSDORF KÃ NIGSEE LEUTENBERG MEUSELBACH-SCHWARZMÃ HLE ROTTENBACH RUDOLSTADT 6.8.2007